     Case 2:17-cr-00201-LMA-DMD Document 533 Filed 08/29/19 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                          CRIMINAL ACTION

VERSUS                                                                     No. 17-201

LILBEAR GEORGE, ET AL.                                                    SECTION I


                  FOURTH AMENDED SCHEDULING ORDER

      Considering the joint motion 1 to enter the proposed fourth amended scheduling

order submitted by the United States of America and capital defendants Lilbear

George, Chukwudi Ofomata, and Curtis Johnson, Jr. (collectively, the “capital

defendants”),

      IT IS ORDERED that the motion is GRANTED as amended by the Court,

and the Court hereby sets the following guidelines and deadlines: 2


                                    DISCOVERY

      Although the discovery deadlines have passed, the government and the capital

defendants recognize that the parties will continue to investigate this matter, and all

parties agree to turn over any additional discovery materials in a timely fashion,

reserving their right to file motions to compel if appropriate.



1 R. Doc. No. 528.
2 The dates and deadlines set forth in this Fourth Amended Scheduling Order apply
to the September 14, 2020 trial of the capital defendants. The dates and deadlines set
forth in the Third Amended Scheduling Order—excepting the submission of the Jury
Questionnaire because it is moot—remain in effect for the November 4, 2019 trial of
the non-capital defendants Jeremy Esteves, Robert Brumfield, III, and Jasmine
Theophile.


                                           1
     Case 2:17-cr-00201-LMA-DMD Document 533 Filed 08/29/19 Page 2 of 7



                                BRADY MATERIAL

      The government is aware of its continuing obligation to produce exculpatory

and other impeachment material under Brady v. Maryland, 373 U.S. 83 (1963), and

its progeny, and will discharge this obligation. Materials discoverable under Brady,

to the extent they exist, will be provided immediately.


                    JENCKS ACT AND GIGLIO MATERIALS

      Materials to which the capital defendants and the government are entitled

under the Jencks Act (18 U.S.C. § 3500) and Giglio v. United States, 405 U.S. 150

(1972) will be provided no later than two weeks in advance of trial in an effort to avoid

any delay in trial. However, Jencks and Giglio materials that involve witness security

issues shall be provided no later than the Wednesday before trial at 9:00 A.M.


  NOTICE OF THE GOVERNMENT’S INTENT TO ADMIT EVIDENCE OF
  OTHER CRIMES, WRONGS, OR ACTS IN ACCORDANCE WITH RULE
          404(b) OF THE FEDERAL RULES OF EVIDENCE

      The government shall file, with an accompanying memorandum, any notice of

its intent to use evidence of other crimes, wrongs, or acts pursuant to Rule 404(b) of

the Federal Rules of Evidence no later than March 23, 2020, with all oppositions due

ten working days afterward.


     MOTIONS IN LIMINE AND PRE-TRIAL EVIDENTIARY MOTIONS

      All motions in limine and additional pre-trial evidentiary motions shall be filed

no later than April 7, 2020, with all oppositions due five working days afterward.




                                           2
     Case 2:17-cr-00201-LMA-DMD Document 533 Filed 08/29/19 Page 3 of 7



      If the government discloses evidence to the capital defendants after April 7,

2020, the capital defendants may file motions in limine related to such evidence

within five working days of such disclosure. The government shall file its responses

within three working days afterward.

      Upon good cause shown, and with Court approval, the parties may file

additional pre-trial evidentiary motions based on materials provided or issues arising

after April 7, 2020. Oppositions to any such motions are due no later than five

working days after the motion is filed.


               INDICTMENT AND DEATH PENALTY MOTIONS

      Any motions challenging the indictment or the government’s notice of intent to

seek the death penalty shall be filed by October 7, 2019, with responses due by

October 14, 2019. Any replies must be filed by October 21, 2019.


                              EXPERT WITNESSES

      In accordance with the provisions of Rules 16(a)(1)(G) and 16(b)(1)(C) of the

Federal Rules of Criminal Procedure, all parties shall designate the type of experts

they intend to use at trial and satisfy the requirements of such rules no later than

June 7, 2020. If the government discloses evidence to the capital defendants after the

June 7, 2020 deadline, the capital defendants may designate, within ten working days

of the disclosure, experts to address issues related to such evidence.




                                           3
     Case 2:17-cr-00201-LMA-DMD Document 533 Filed 08/29/19 Page 4 of 7



                                  STIPULATIONS

      To facilitate judicial economy, where authenticity and technical predicates are

not at issue, the government shall submit a proposed stipulation relating to the

authenticity of its evidence no later than 30 days before trial. The stipulations shall

encompass the authenticity of recorded audio/video tapes and business/public

records. The capital defendants shall review the proposed stipulations and submit

proposed changes no later than 20 days before trial, with agreement on the final

stipulations to be completed no later than 15 days before trial. The government shall

likewise act accordingly with any stipulations proposed by the defense.


               NOTICE OF PHYSICAL AND TRACE EVIDENCE

      The government shall provide an inventory of all physical and trace evidence

that it intends to use at trial no later than September 1, 2019.


                            WITNESS AND EXHIBITS

      The government shall submit its proposed witness and exhibit lists to the

capital defendants no later than July 31, 2020. The capital defendants shall submit

their proposed witness and exhibit lists to the government no later than August 7,

2020. Objections to proposed exhibits shall be submitted no later than August 14,

2020, with responses to the objections due no later than August 21, 2020.




                                          4
     Case 2:17-cr-00201-LMA-DMD Document 533 Filed 08/29/19 Page 5 of 7



                              RULE 1006 EXHIBITS

      Any summary or chart that the government or the capital defendants intend

to introduce as an exhibit pursuant to Federal Rule of Evidence 1006, along with

supporting materials, shall be exchanged no later than August 29, 2020.


                PROPOSED JURY SELECTION PROCEDURES

      The capital defendants shall submit their proposed jury selection procedures

no later than June 1, 2020. Any response by the government shall be filed no later

than June 15, 2020, and any replies shall be filed no later than June 22, 2020.


                             JURY QUESTIONNAIRE

      The government and the capital defendants shall submit a joint jury

questionnaire no later than June 1, 2020. The Court may permit additional questions

to be supplemented to the jury questionnaire at a later date for good cause. Any

objections to the jury questionnaire shall be outlined and included with the joint jury

questionnaire. The Court will hold a status conference to discuss the proposed jury

questionnaire on June 8, 2020 at 7:30 A.M.


                      PROPOSED JURY INSTRUCTIONS

      The government and the capital defendants shall submit proposed jury

instructions for the guilt phase and any penalty phase of the proceedings no later

than June 8, 2020. Any objections are due by June 22, 2020.




                                          5
     Case 2:17-cr-00201-LMA-DMD Document 533 Filed 08/29/19 Page 6 of 7



                RULE 12.2 PROCEDURES—MENTAL HEALTH

      The deadline for any capital defendants’ notice of its intent to offer penalty-

phase mental-health evidence required under Federal Rule of Criminal Procedure

12.2(b)(2) is August 27, 2020. The deadline for the capital defendants to provide notice

of their intent to present an insanity defense under Rule 12.2(a), or notice to present

expert testimony relating to a mental disease or defect or any other mental condition

bearing on the issue of guilt under Rule 12.2(b)(1), is also August 27, 2020.


                                   COMPETENCY

      The capital defendants shall raise any issues of competency no later than

March 20, 2020. Any additional deadlines or hearings necessary to resolve this issue

will be promptly scheduled by the Court.


                             GUILT-PHASE EXPERTS

      The government and the capital defendants shall disclose their guilt-phase

experts’ identities, CVs, and summaries, as required by Federal Rules of Criminal

Procedure 16(a)(1)(G) and 16(b)(1)(C), no later than June 17, 2020. If the government

discloses evidence to the capital defendants after the June 17, 2020 deadline, the

capital defendants may designate, within ten working days of the disclosure, experts

to address issues related to such evidence.

      Any challenge to the testimony of guilt-phase experts pursuant to Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), or on any other basis, must




                                           6
     Case 2:17-cr-00201-LMA-DMD Document 533 Filed 08/29/19 Page 7 of 7



be filed by August 3, 2020, with responses due by August 17, 2020. Any replies must

be filed by August 24, 2020.


       DISCLOSURE OF NON-MENTAL HEALTH EXPERTS AND
    NOTICE OF MITIGATING FACTORS AT THE SENTENCING PHASE

      The parties dispute whether the capital defendants are required to (1) disclose

the identities of their penalty-phase, non-mental health experts and (2) provide notice

of the mitigating factors they intend to prove at the sentencing hearing. Accordingly,

the government shall file motions requesting such disclosure, and outlining the legal

basis for its entitlement to the same, no later than July 13, 2020, with responses due

no later than July 27, 2020.

      New Orleans, Louisiana, August 29, 2019.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




                                          7
